Title: To George Washington from Major James Moore, Jr., 26 April 1780
From: Moore, James Jr.
To: Washington, George


          
            May it please your Excellency
            Paramus [N.J.] 26th Apl 1780
          
          Last Night a sergant & 14 Men of this detachment, attempted to Desert to the Enemy, but by timely information, & the Vigilence of the officers, I was fortunate Enough to get Everey Man before the[y] got one Mile from thier Cantoonments, they were all properly armed.
          It has been in agitation this Some days, & had this Party Succeded in thier Attempt, I have Everey reason to believe, I should have Lost great Part of the Detachment.
          I found it absolutely Neccessary to Make an Example of one of those I had taken, in order to put a Stop (if poseble) to so Great A Spirit of Desertion, for which purpose I took the opinion of the officers, who were fully the Same, with My own, that an imidiate Example ought to be made, Sergant Williams from his Confesion at the Gallos fully Convinced me he was a Verry Proper Object, & him, I reluctantly, ordred to be hanged.
          I do assure your Excellency, it Gives me infinite Pain to be reduced to the Necessity of makeing this Example, & I trust when I inform you, (that nothing but the duty I owe to my Country, & the good of the Service, could have posebly, induced me to act as I have Done) that you

Will fully aprove of my Conduct, & more Especially when I Inform your Excellency, that this Example has Made so Great an impression, on the Minds of the Soldiers that I have Everey reason to believe I shall not have any more Desertions, during the Command.
          The other 14 who made the attempt With the Sergant, I Now send to the Provost, Many of them are Proper objects, & richly Deser[ve] punishment, they are Princpaly from the York Regts.
          I beg leave to recomend to your Excellency, Sargant Saml Higby of the 4th N: York Regt, who gave Me the information of those w[h]o were going to desert, he an Exceding attentive good Sergt.
          I have Nothing to Comunicate to you from Below the Enemy have Not been out in this Quarter Since I have been at this Post.
          I should be Glad your Excellency would order Me as Many Men, as I have Now sent to the Provost—to Compleat the Detachment—Inclosed I send you a List of the Prisoners Names and the regts to which the[y] Belong. I have the honor to be your Excellency⟨’s⟩ Most Obdt & Very Hbl. servt
          
            J: Moore
          
        